DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending. The previous 112 rejections have been withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-11, 13, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bishay et al. US Publication 2012/0089037 (hereinafter Bishay) in view of McGusty et al. US Publication 2011/0237924 (hereinafter McGusty) and in further view of Glukhovsky et al. US Publication 2009/0054952 (hereinafter Glukhovsky).
Regarding claim 1, Bishay discloses an electrocardiography patch (Figure 19 and [0015]), comprising: a backing comprising an elongated strip with a midsection connecting only two ends (element 161, see also Figures 16-17 and 19), a pair of electrodes (electrodes 162a-b), each electrode positioned on one of the only two ends a single electrode positioned on each of a proximal end and a distal end of the backing on a contact surface to capture electrocardiographic signals (Figures 16-17 and 20-21, all of which shows only two electrodes with one on each end configured for ECG monitoring, [0015]), wherein both of the electrodes are positioned along a common axis with each of the electrodes on opposite ends of the backing (Figures 17 and 19); a pair of circuit traces ([0072] which mentions traces extending from the electrodes to the 
a battery provided on an outer surface of the backing opposite the contact surface (housing 61 includes a battery 74, all of which are on the backing as shown in Figure 17); memory provided above the outer surface of the backing to store data regarding the electrocardiographic signals (memory 73, which is also found within the same housing as the above mentioned battery); and a processor (element 72) powered by the battery (Figure 6 which shows the electrical connection) to write the data into the memory ([0057]) and positioned on one of the rounded ends adjacent to the electrode on that end (housing 61 includes said processor and is located on only one of the ends as per Figure 17 and 19), but is silent on the shaping of the backing being rounded and tapered.
McGusty teaches an ECG monitoring device that includes a backing comprising an elongated strip connecting only two rounded ends (Figures 11-12 at element 10), with a narrower, tapered midsection (element 10, Figure 3) extending along a common axis (Figures 3 and 10-12) with the pair of circuit traces connecting the electrodes (elements 14 at Figure 4). McGusty teaches this shaping as being designed specifically for women patients though it could be worn by either gender ([0011][0078][0080]-[0081]). Therefore, it would have been obvious to the skilled artisan before the effective filing date to utilize the shaping of the backing as taught by McGusty with the device of Bishay in order to accommodate female wearers more efficiently and by extension adding to an increase in comfort during use.

Both Baker and McGusty include a compartment to house a battery (Baker at 107 on each end, and McGusty at 110 on only one end). McGusty however does not detail where within the housing 110 the battery compartment is physically located, for example if on one end of the compartment 110 it would meet the current claim limitation, however if on the other end of 110 it would not. Glukhovsky teaches an ECG monitoring patch that includes two rounded ends (Figure 2) with a narrow midsection (Figure 2, near element 252) that includes a battery (220) within a compartment ([0004] and element 913 of Figure 26) configured to house the battery and located on one of the rounded ends prior to that rounded end tapering in to the midsection that terminates at the other rounded end (Figures 2 and 26 include two rounded ends with a tapered midsection between them). It would have been obvious to the skilled artisan before the effective filing date to utilize the location of the battery as taught by Glukhovsky with the device of Baker and McGusty as an obvious rearrangement of parts (within the housing of McGusty).
Regarding claim 3, Bishay discloses an adhesive positioned over at least a portion of the backing on the contact surface ([0075] which mentions several peel away layers that reveal an adhesive to contact the patient). 
Regarding claim 5, Bishay is silent on there being a liner. McGusty teaches a liner located on the contact surface of the backing (element 26). It would have been obvious to the skilled artisan before the effective filing date to utilize the liner as taught by McGusty with the device of Bishay in order to protect the adhesive until it is ready to be applied to the skin.

Regarding claims 7-8, Bishay discloses a backing and electrodes, however whether or not Bishay teaches this depends on if the additional peel away layers can be considered part of the “backing” as the claim does not limit the backing to solely one layer. As such this is being considered an obviousness type rejection either alone under Bishay, as it appears to be shown in Figures 20-21 with hydrogel 215 over electrodes 214 within an opening in what could be considered one of the backing layers, or in the alternate as relying on McGusty. 
McGusty teaches such a configuration at elements 32 on backing 10 with hydrogels 24 within said openings, see Figure 3). It would have been obvious to the skilled artisan before the effective filing date to utilize the configuration as suggested by Bishay or in the alternate as taught by McGusty as the backing being a single layer or multiple layers are considered art recognized equivalents of each other that would have produced predictable results (supporting the electrodes). 
Regarding claim 9, Bishay discloses that one of the electrodes in the pair being disposed for being adhered to a region overlying the xiphoid process on a wearer’s chest (Figures 19-21); and an other electrode in the pair being disposed for being adhered to a region near the manubrium on the wearer’s chest oriented centrally (in the midline) along the sternum upwards from the electrode disposed for being adhered to the region overlying the xiphoid process (Figures 19-21).

Regarding claim 11, Bishay discloses that the backing is shaped to fit along a sternal midline of a wearer (Figure 19). McGusty also teaches such a design ([0011][0078][0080]-[0081] and Figures 6 and 11-12).
Regarding claim 13, Bishay discloses circuit traces ([0071] but does not disclose they are what directly connect the electrodes nor their positioning. McGusty teaches that the circuit traces are provided on the outward surface of the backing (Figure 4, which shows the locations of the traces and that they are in contact with layer 22 as per Figure 4). It would have been obvious to the skilled artisan before the effective filing date to utilize the traces at the claimed location as taught by McGusty in lieu of the wires of Bishay (and on the outer surface) as traces and wires are art recognized equivalents and having the traces on an inner side of the device would short the electrodes or at a minimum cause additional artifact.
Regarding claim 15, Bishay discloses adhesive provided on each end of the backing ([0075] which mentions several peel away layers that reveal an adhesive to contact the patient, and as per Figures 20-21 those layers with their respective adhesives are on each end of the device). 
Regarding claim 16, Bishay discloses that the midsection is movable over skin of a wearer while the ends are adhered to the skin of the wearer via the adhesive (the device is fully capable of being moved without any additional structural modification). 
.
Claims 2, 4, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bishay in view of McGusty and Glukhovsky, and in further view of Engel US Publication 2010/0234716 (hereinafter Engel). 
Regarding claim 2, Bishay as modified by McGusty is silent on the additional sensors. Engel teaches a physiological monitoring patch that includes one or more of an SpO2 sensor, blood pressure sensor, air flow sensor, and a volumetric pressure sensor located on the outward facing surface of the backing ([0016] where a blood pressure sensor is mentioned). It would have been obvious to the skilled artisan before the effective filing date to utilize the additional sensors as taught by Engel with the device of Bishay as modified by McGusty in order to provide additional useful physiological information to the health care provider.
Regarding claim 4, Bishay as modified by McGusty teaches an adhesive but is silent on the type. Engel teaches that the adhesive comprises a hydrocolloid ([0130] at 116T). It would have been obvious to the skilled artisan before the effective filing date to utilize the type of adhesive as taught by Engel with the device of Bishay to increase the comfort of the wearer for long term monitoring (hydrocolloid is known to be less irritating comparatively).
.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bishay in view of McGusty and Glukhovsky, and in further view of Oster et al. US Publication 2011/0077497 (hereinafter Oster).
Regarding claim 12, Bishay as modified by McGusty is silent on the claimed circuit trace location. Oster discloses circuit traces that are provided on the contact surface of the backing (backing at 166-167 with traces at elements 162 and 165, see Figure 2). It would have been obvious to the skilled artisan before the effective filing date to rearrange the position the circuit traces on the contact surface of the backing as taught by Oster with the device of Bishay as modified by McGusty as predictable results would have ensued (connecting the electrodes to the processor). It has been held that a simple rearrangement of parts is not patentably distinguishable over the prior art if the operation of the device remains unchanged (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Claims 14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bishay in view of McGusty and Glukhovsky, and in further view of Sandmore et al. US Publication 2013/0079618 (hereinafter Sandmore).

Regarding claims 18-19, Bishay as modified by McGusty is silent on an electrode seal. Sandmore teaches a patch monitoring device that includes an electrode seal provided on each of the ends of the backing where the seal is connected to one of the circuit traces (electrodes at 16A as per Figure 2, with traces 84, and electrode seals at 65 as well as on the other end near where element 80 is pointing {they are the same material layer} which contacts the traces and due to it being a non-conductive material further insulates the traces from the other electrodes and their respective traces). It would have been obvious to the skilled artisan before the effective filing date to utilize the electrode seals as taught by Sandmore with the device of Bishay as modified by McGusty in order to insulate and isolate the electrodes from each other and to prevent the hydrogel from seeping into where the other traces are located along the midsection as shown in Sandmore (Figure 2).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection. New art has been applied to remedy the deficiencies of the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794